
	
		II
		112th CONGRESS
		1st Session
		S. 1351
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2011
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote the development, manufacturing, and use of
		  advanced batteries, and for other purposes.
	
	
		1.Short
			 title
			(a)Short
			 titleThis Act may be cited
			 as the Battery Innovation Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Definitions.
					TITLE I—Battery supply
					Sec. 101. Grants for lithium production research and
				development.
					Sec. 102. Study on the supply of raw materials.
					TITLE II—Battery research and development
					Subtitle A—Battery research and development
					Sec. 201. ARPA–E plug-in electric drive vehicle research and
				development programs.
					Sec. 202. Advanced Battery Breakthrough Achievement
				Awards.
					Sec. 203. Energy innovation hubs.
					Subtitle B—Vehicle research and development
					Sec. 211. Program.
					Sec. 212. Sensing and communications technologies.
					Sec. 213. Manufacturing.
					Sec. 214. User testing facilities.
					Sec. 215. Reporting.
					Subtitle C—Medium- and heavy-Duty commercial and transit
				vehicles
					Sec. 221. Program.
					Sec. 222. Class 8 truck and trailer systems
				demonstration.
					Sec. 223. Technology testing and metrics.
					Sec. 224. Nonroad systems pilot program.
					Subtitle D—Authorization of appropriations
					Sec. 231. Authorization of appropriations.
					TITLE III—Battery manufacturing
					Sec. 301. Advanced battery manufacturing
				assistance.
					TITLE IV—Alternative and secondary use of batteries
					Sec. 401. Alternative and secondary use of
				batteries.
					Sec. 402. Loan guarantees for advanced battery purchases for
				use in stationary applications.
				
			2.Definitions
			(a)In
			 generalIn this Act:
				(1)Advanced
			 Research Projects Agency—EnergyThe term Advanced Research
			 Projects Agency—Energy means the Advanced Research Projects
			 Agency—Energy established by section 5012(b) of the America COMPETES Act (42
			 U.S.C. 16538(b)).
				(2)DepartmentThe
			 term Department means the Department of Energy.
				(3)Federal-aid
			 system of highwaysThe term Federal-aid system of
			 highways means a highway system described in section 103 of title 23,
			 United States Code.
				(4)Plug-in
			 electric drive vehicleThe term plug-in electric drive
			 vehicle has the meaning given the term in section 131(a)(5) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17011(a)(5)).
				(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)Definition of
			 plug-In electric drive vehicleSection 131(a)(5) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17011(a)(5)) is
			 amended—
				(1)by redesignating
			 subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively,
			 and indenting appropriately;
				(2)by striking
			 means a vehicle that— and inserting “means—
					
						(A)a vehicle
				that—
						;
				(3)in subparagraph
			 (A)(iii) (as so redesignated), by striking the period at the end and inserting
			 ; and; and
				(4)by adding at the
			 end the following:
					
						(B)any other motor
				vehicle—
							(i)for which the
				motive electric power can be recharged from an external source of power;
				and
							(ii)that has a
				maximum speed of greater than 25 miles per
				hour.
							.
				IBattery
			 supply
			101.Grants for lithium
			 production research and developmentSubtitle E of title VI of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17241 et seq.) is amended by
			 adding at the end the following:
				
					657.Grants for
				lithium production research and development
						(a)Definition of
				eligible entityIn this section, the term eligible
				entity means—
							(1)a private
				partnership or other entity that is—
								(A)organized in
				accordance with Federal law; and
								(B)engaged in
				lithium production for use in advanced battery technologies;
								(2)a public entity,
				such as a State, tribal, or local governmental entity; or
							(3)a consortium of
				entities described in paragraphs (1) and (2).
							(b)GrantsThe
				Secretary shall provide grants to eligible entities for research, development,
				demonstration, and commercial application of domestic industrial processes that
				are designed to enhance domestic lithium production for use in advanced battery
				technologies, as determined by the Secretary.
						(c)UseAn
				eligible entity shall use a grant provided under this subsection to develop or
				enhance—
							(1)domestic
				industrial processes that increase lithium production, processing, or recycling
				for use in advanced lithium batteries; or
							(2)industrial
				process associated with new formulations of lithium feedstock for use in
				advanced lithium batteries.
							(d)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this section $10,000,000 for each of fiscal years 2011
				through
				2014.
						.
			102.Study on
			 the supply of raw materials
				(a)In
			 generalThe Secretary of the Interior, in consultation with the
			 Secretary, shall conduct a study that—
					(1)identifies
			 the raw materials needed for the manufacture of plug-in electric drive
			 vehicles, batteries, and other components for plug-in electric drive vehicles,
			 and for the infrastructure needed to support plug-in electric drive
			 vehicles;
					(2)describes the
			 primary or original sources and known reserves and resources of those raw
			 materials;
					(3)assesses, in
			 consultation with an independent analysis entity designated by the Secretary,
			 the degree of risk to the manufacture, maintenance, deployment, and use of
			 plug-in electric drive vehicles associated with the supply of those raw
			 materials;
					(4)identifies
			 pathways to securing reliable and resilient supplies of those raw materials;
			 and
					(5)assesses, in
			 coordination with relevant Federal agencies (as determined by the Secretary),
			 the international trade opportunities and barriers, including tariffs, for the
			 continued development of advanced batteries in the United States.
					(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 the Interior shall submit to Congress a report that describes the results of
			 the study.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $1,500,000.
				IIBattery research
			 and development
			ABattery research
			 and development
				201.ARPA–E plug-in
			 electric drive vehicle research and development programs
					(a)In
			 generalThe Advanced Research Projects Agency—Energy established
			 by section 5012(b) of the America COMPETES Act (42 U.S.C. 16538(b)) (referred
			 to in this section as ARPA–E) shall use funds made available
			 under this section to fund high-risk, high-reward research and development
			 programs supporting the development and manufacture of plug-in electric drive
			 vehicles and charging infrastructure, including advanced batteries, plug-in
			 electric drive components, and plug-in electric drive infrastructure.
					(b)Supplemental
			 fundsFunds made available under this section shall used to
			 supplement (and not supplant) funds made available for the Advanced Research
			 Projects Agency—Energy.
					(c)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this section such sums as are
			 necessary for each of fiscal years 2011 through 2014.
					202.Advanced
			 Battery Breakthrough Achievement Awards
					(a)In
			 generalThe Secretary may make cash awards, in amounts determined
			 by the Secretary, in recognition of breakthrough achievements in research,
			 development, demonstration, and commercial application of batteries
			 that—
						(1)are able to
			 power a plug-in electric drive vehicle authorized to travel on the Federal-aid
			 system of highways for at least 500 miles before recharging;
						(2)are of a size
			 that would not be cost-prohibitive or create space constraints, if
			 mass-produced;
						(3)are
			 cost-effective (measured in cost per kilowatt hour), if mass-produced;
			 and
						(4)demonstrate
			 advances in battery durability, energy density, and power density;
						(5)meet other goals
			 established by the United States Advanced Battery Consortium; and
						(6)meet such
			 additional battery specifications as the Secretary determines to be
			 necessary.
						(b)Battery
			 Achievement Award fund
						(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Battery Achievement Award Fund (referred to in this section as the
			 Fund), to be administered by the Secretary, to be available
			 without fiscal year limitation and subject to appropriation, to award amounts
			 under this section.
						(2)Transfers
			 to FundThe Fund shall consist of such amounts as are
			 appropriated to the Fund under subsection (c).
						(3)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purposes
			 described in subsection (a).
						(4)Annual
			 reports
							(A)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary shall submit a report on the
			 operation of the Fund during the fiscal year to—
								(i)the
			 Committees on Appropriations of the House of Representatives and of the
			 Senate;
								(ii)the
			 Committee on Energy and Natural Resources of the Senate; and
								(iii)the
			 Committee on Energy and Commerce of the House of Representatives.
								(B)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
								(i)A statement
			 of the amounts deposited into the Fund.
								(ii)A
			 description of the expenditures made from the Fund for the fiscal year,
			 including the purpose of the expenditures.
								(iii)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
								(iv)A statement
			 of the balance remaining in the Fund at the end of the fiscal year.
								(5)Separate
			 appropriations accountSection 1105(a) of title 31, United States
			 Code, is amended—
							(A)by
			 redesignating paragraphs (35) and (36) as paragraphs (36) and (37),
			 respectively;
							(B)by
			 redesignating the second paragraph (33) (relating to obligational authority and
			 outlays requested for homeland security) as paragraph (35); and
							(C)by adding at
			 the end the following:
								
									(38)a separate
				statement for the Battery Achievement Award Fund established under section
				202(b) of the Battery Innovation Act of
				2011, which shall include the estimated amount of deposits into
				the Fund, obligations, and outlays from the
				Fund.
									.
							(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Fund such sums as are necessary to carry out this section.
					203.Energy
			 innovation hubsThe Secretary
			 may establish energy innovation hubs—
					(1)to advance highly
			 promising areas of science and engineering relating to batteries throughout all
			 applicable stages, including research through providing promising technology
			 and information to the private sector; and
					(2)to foster unique,
			 cross-disciplinary collaborations by bringing together leading scientists and
			 engineers to focus on high priority technology relating to batteries.
					BVehicle research
			 and development
				211.Program
					(a)ActivitiesThe Secretary shall conduct a program of
			 basic and applied research, development, engineering, demonstration, and
			 commercial application activities on materials, technologies, and processes
			 with the potential to substantially reduce or eliminate petroleum use and the
			 emissions of the passenger and commercial vehicles of the United States,
			 including activities in the areas of—
						(1)hybridization or
			 full electrification of vehicle systems;
						(2)batteries and
			 other energy storage devices;
						(3)power
			 electronics;
						(4)vehicle,
			 component, and subsystem manufacturing technologies and processes;
						(5)engine efficiency
			 and combustion optimization;
						(6)waste heat
			 recovery;
						(7)transmission and
			 drivetrains;
						(8)hydrogen vehicle technologies, including
			 fuel cells and internal combustion engines, and hydrogen infrastructure;
						(9)compressed natural gas and liquefied
			 petroleum gas vehicle technologies;
						(10)aerodynamics,
			 rolling resistance, and accessory power loads of vehicles and associated
			 equipment;
						(11)vehicle weight reduction, including
			 lightweighting materials;
						(12)friction and wear
			 reduction;
						(13)engine and
			 component durability;
						(14)innovative
			 propulsion systems;
						(15)advanced boosting
			 systems;
						(16)hydraulic hybrid
			 technologies;
						(17)engine compatibility with and optimization
			 for a variety of transportation fuels including natural gas and other liquid
			 and gaseous fuels;
						(18)predictive
			 engineering, modeling, and simulation of vehicle and transportation
			 systems;
						(19)refueling and charging infrastructure for
			 alternative fueled and electric or plug-in electric hybrid vehicles, including
			 the unique challenges facing rural areas;
						(20)gaseous fuels storage systems and system
			 integration and optimization;
						(21)sensing,
			 communications, and actuation technologies for vehicle, electrical grid, and
			 infrastructure;
						(22)efficient use, substitution, and recycling
			 of potentially critical materials in vehicles, including rare earth elements
			 and precious metals, at risk of supply disruption;
						(23)aftertreatment technologies;
						(24)thermal management of battery
			 systems;
						(25)retrofitting advanced vehicle technologies
			 to existing vehicles;
						(26)development of
			 common standards, specifications, and architectures for both transportation and
			 stationary battery applications;
						(27)advanced internal combustion engines;
			 and
						(28)other research
			 areas as determined by the Secretary.
						(b)Transformational
			 technologyThe Secretary
			 shall ensure that the Department continues to support research, development,
			 engineering, demonstration, and commercial application activities and maintains
			 competency in mid- to long-term transformational vehicle technologies with
			 potential to achieve deep reductions in petroleum use and emissions, including
			 activities in the areas of—
						(1)hydrogen vehicle technologies, including
			 fuel cells, internal combustion engines, hydrogen storage, infrastructure, and
			 activities in hydrogen technology validation and safety codes and
			 standards;
						(2)multiple battery chemistries and novel
			 energy storage devices, including nonchemical batteries and electromechanical
			 storage technologies such as hydraulics, flywheels, and compressed air
			 storage;
						(3)communication, connectivity, and power flow
			 among vehicles, infrastructure, and the electrical grid; and
						(4)other innovative
			 technologies research and development, as determined by the Secretary.
						(c)Industry
			 participationTo the maximum
			 extent practicable, activities under this Act shall be carried out in
			 partnership or collaboration with automotive manufacturers, heavy commercial,
			 vocational, and transit vehicle manufacturers, qualified plug-in electric
			 vehicle manufacturers, compressed natural gas and liquefied petroleum gas
			 vehicle manufacturers, vehicle and engine equipment and component
			 manufacturers, manufacturing equipment manufacturers, advanced vehicle service
			 providers, fuel producers and energy suppliers, electric utilities,
			 universities, national laboratories, and independent research laboratories. In
			 carrying out this Act the Secretary shall—
						(1)determine whether a wide range of companies
			 that manufacture or assemble vehicles or components in the United States are
			 represented in ongoing public private partnership activities, including firms
			 that have not traditionally participated in federally sponsored research and
			 development activities, and where possible, partner with such firms that
			 conduct significant and relevant research and development activities in the
			 United States;
						(2)leverage the capabilities and resources of,
			 and formalize partnerships with, industry-led stakeholder organizations,
			 nonprofit organizations, industry consortia, and trade associations with
			 expertise in the research and development of, and education and outreach
			 activities in, advanced automotive and commercial vehicle technologies;
						(3)develop more efficient processes for
			 transferring research findings and technologies to industry;
						(4)give consideration to conversion of
			 existing or former vehicle technology development or manufacturing facilities
			 for the purposes of this Act;
						(5)establish and support public-private
			 partnerships, dedicated to overcoming barriers in commercial application of
			 transformational vehicle technologies, that utilize such industry-led
			 technology development facilities of entities with demonstrated expertise in
			 successfully designing and engineering pre-commercial generations of such
			 transformational technology; and
						(6)promote efforts to ensure that technology
			 research, development, engineering, and commercial application activities
			 funded under this Act are carried out in the United States.
						(d)Interagency and
			 intraagency coordinationTo the maximum extent practicable, the
			 Secretary shall coordinate research, development, demonstration, and commercial
			 application activities among—
						(1)relevant programs
			 within the Department, including—
							(A)the Office of
			 Energy Efficiency and Renewable Energy;
							(B)the Office of
			 Science;
							(C)the Office of
			 Electricity Delivery and Energy Reliability;
							(D)the Office of Fossil Energy;
							(E)the Advanced Research Projects
			 Agency—Energy; and
							(F)other offices as
			 determined by the Secretary; and
							(2)relevant technology research and
			 development programs within the Department of Transportation and other Federal
			 agencies, as determined by the Secretary.
						(e)Coordination and
			 nonduplicationIn coordinating activities the Secretary shall
			 ensure, to the maximum extent practicable, that activities do not duplicate
			 those of other programs within the Department or other relevant research
			 agencies.
					(f)Federal
			 demonstration of technologiesThe Secretary shall make
			 information available to procurement programs of Federal agencies regarding the
			 potential to demonstrate technologies resulting from activities funded through
			 programs under this Act.
					(g)Intergovernmental
			 coordinationThe Secretary shall seek opportunities to leverage
			 resources and support initiatives of State and local governments in developing
			 and promoting advanced vehicle technologies, manufacturing, and
			 infrastructure.
					(h)CriteriaWhen
			 awarding grants under this program, the Secretary shall give priority to those
			 technologies (either individually or as part of a system) that—
						(1)provide the
			 greatest aggregate fuel savings based on the reasonable projected sales volumes
			 of the technology; and
						(2)provide the
			 greatest increase in United States employment.
						212.Sensing and
			 communications technologies
					(a)In
			 generalThe Secretary, in coordination with the Secretary of
			 Transportation and the relevant research programs of other Federal agencies,
			 shall conduct research, development, engineering, and demonstration activities
			 on connectivity of vehicle and transportation systems, including on sensing,
			 computation, communication, and actuation technologies that allow for reduced
			 fuel use, optimized traffic flow, and vehicle electrification, including
			 technologies for—
						(1)onboard vehicle,
			 engine, and component sensing and actuation;
						(2)vehicle-to-vehicle
			 sensing and communication;
						(3)vehicle-to-infrastructure
			 sensing and communication; and
						(4)vehicle
			 integration with the electrical grid and communications to provide grid
			 services.
						(b)CoordinationThe
			 activities carried out under this section shall supplement (and not supplant)
			 activities under the intelligent transportation system research program of the
			 Department of Transportation.
					213.ManufacturingThe Secretary shall carry out a research,
			 development, engineering, demonstration, and commercial application program of
			 advanced vehicle manufacturing technologies and practices, including innovative
			 processes to—
					(1)increase the
			 production rate and decrease the cost of advanced battery manufacturing;
					(2)vary the capability of individual
			 manufacturing facilities to accommodate different battery chemistries and
			 configurations;
					(3)reduce waste streams, emissions, and
			 energy-intensity of vehicle, engine, advanced battery and component
			 manufacturing processes;
					(4)recycle and remanufacture used batteries
			 and other vehicle components for reuse in vehicles or stationary
			 applications;
					(5)produce
			 cost-effective lightweight materials such as advanced metal alloys, polymeric
			 composites, and carbon fiber;
					(6)produce lightweight high pressure storage
			 systems for gaseous fuels;
					(7)design and manufacture purpose-built
			 hydrogen and fuel cell vehicles and components;
					(8)improve the calendar life and cycle life of
			 advanced batteries; and
					(9)produce permanent
			 magnets for advanced vehicles.
					214.User testing
			 facilitiesActivities under
			 this subtitle may include construction, expansion, or modification of new and
			 existing vehicle, engine, and component research and testing facilities
			 for—
					(1)testing or
			 simulating interoperability of a variety of vehicle components and
			 systems;
					(2)subjecting whole
			 or partial vehicle platforms to fully representative duty cycles and operating
			 conditions;
					(3)developing and
			 demonstrating a range of chemistries and configurations for advanced vehicle
			 battery manufacturing; and
					(4)developing and demonstrating test cycles
			 for new and alternative fuels, and other advanced vehicle technologies.
					215.Reporting
					(a)Technologies
			 developedNot later than 18
			 months after the date of enactment of this Act and annually thereafter through
			 2017, the Secretary of Energy shall transmit to Congress a report regarding the
			 technologies developed as a result of the activities authorized by this
			 subtitle, with a particular emphasis on whether the technologies were
			 successfully adopted for commercial applications, and if so, whether products
			 relying on those technologies are manufactured in the United States.
					(b)Additional
			 mattersAt the end of each
			 fiscal year through 2017, the Secretary shall submit to the relevant
			 Congressional committees of jurisdiction an annual report describing activities
			 undertaken in the previous year under this subtitle, active industry
			 participants, efforts to recruit new participants committed to design,
			 engineering, and manufacturing of advanced vehicle technologies in the United
			 States, progress of the program in meeting goals and timelines, and a strategic
			 plan for funding of activities across agencies.
					CMedium- and
			 heavy-Duty commercial and transit vehicles
				221.Program
					(a)In
			 generalThe Secretary, in
			 partnership with relevant research and development programs in other Federal
			 agencies, and a range of appropriate industry stakeholders, shall carry out a
			 program of cooperative research, development, demonstration, and commercial
			 application activities on advanced technologies for medium- to heavy-duty
			 commercial, vocational, recreational, and transit vehicles, including
			 activities in the areas of—
						(1)engine efficiency
			 and combustion research;
						(2)onboard storage technologies for compressed
			 natural gas and liquefied petroleum gas;
						(3)development and
			 integration of engine technologies designed for compressed natural gas and
			 liquefied petroleum gas operation of a variety of vehicle platforms;
						(4)waste heat
			 recovery and conversion;
						(5)improved
			 aerodynamics and tire rolling resistance;
						(6)energy and
			 space-efficient emissions control systems;
						(7)heavy hybrid, hybrid hydraulic, plug-in
			 hybrid, and electric platforms, and energy storage technologies;
						(8)drivetrain
			 optimization;
						(9)friction and wear
			 reduction;
						(10)engine idle and
			 parasitic energy loss reduction;
						(11)electrification
			 of accessory loads;
						(12)onboard sensing
			 and communications technologies;
						(13)advanced lightweighting materials and
			 vehicle designs;
						(14)increasing load
			 capacity per vehicle;
						(15)thermal
			 management of battery systems;
						(16)recharging
			 infrastructure;
						(17)compressed natural gas and liquefied
			 petroleum gas infrastructure;
						(18)advanced internal
			 combustion engines;
						(19)complete vehicle
			 modeling and simulation;
						(20)hydrogen vehicle technologies, including
			 fuel cells and internal combustion engines, and hydrogen infrastructure;
						(21)retrofitting
			 advanced technologies onto existing truck fleets; and
						(22)integration of
			 these and other advanced systems onto a single truck and trailer
			 platform.
						(b)LeadershipThe Secretary shall appoint a full-time
			 Director to coordinate research, development, demonstration, and commercial
			 application activities in medium- to heavy-duty commercial, recreational, and
			 transit vehicle technologies. Responsibilities of the Director shall be
			 to—
						(1)improve
			 coordination and develop consensus between government agency and industry
			 partners, and propose new processes for program management and priority setting
			 to better align activities and budgets among partners;
						(2)regularly convene
			 workshops, site visits, demonstrations, conferences, investor forums, and other
			 events in which information and research findings are shared among program
			 participants and interested stakeholders;
						(3)develop a budget
			 for the Department’s activities with regard to the interagency program, and
			 provide consultation and guidance on vehicle technology funding priorities
			 across agencies;
						(4)determine a process for reviewing program
			 technical goals, targets, and timetables and, where applicable, aided by
			 life-cycle impact and cost analysis, propose revisions or elimination based on
			 program progress, available funding, and rate of technology adoption;
						(5)evaluate ongoing
			 activities of the program and recommend project modifications, including the
			 termination of projects, where applicable;
						(6)recruit new
			 industry participants to the interagency program, including truck, trailer, and
			 component manufacturers who have not traditionally participated in federally
			 sponsored research and technology development activities; and
						(7)other
			 responsibilities as determined by the Secretary, in consultation with
			 interagency and industry partners.
						(c)ReportingAt the end of each fiscal year, the
			 Secretary shall submit to the Congress an annual report describing activities
			 undertaken in the previous year, active industry participants, efforts to
			 recruit new participants, progress of the program in meeting goals and
			 timelines, and a strategic plan for funding of activities across
			 agencies.
					222.Class 8 truck
			 and trailer systems demonstration
					(a)In
			 generalThe Secretary shall
			 conduct a competitive grant program to demonstrate the integration of multiple
			 advanced technologies on Class 8 truck and trailer platforms with a goal of
			 improving overall freight efficiency, as measured in tons and volume of freight
			 hauled or other work performance-based metrics, by 50 percent, including a
			 combination of technologies listed in section 221(a).
					(b)Applicant
			 teamsApplicant teams may be
			 comprised of truck and trailer manufacturers, engine and component
			 manufacturers, fleet customers, university researchers, and other applicants as
			 appropriate for the development and demonstration of integrated Class 8 truck
			 and trailer systems.
					223.Technology
			 testing and metricsThe
			 Secretary, in coordination with the partners of the interagency research
			 program described in section 221(a)—
					(1)shall develop
			 standard testing procedures and technologies for evaluating the performance of
			 advanced heavy vehicle technologies under a range of representative duty cycles
			 and operating conditions, including for heavy hybrid propulsion systems;
					(2)shall evaluate heavy vehicle performance
			 using work performance-based metrics other than those based on miles per
			 gallon, including those based on units of volume and weight transported for
			 freight applications, and appropriate metrics based on the work performed by
			 nonroad systems; and
					(3)may construct heavy-duty truck and bus
			 testing facilities.
					224.Nonroad systems
			 pilot programThe Secretary
			 shall undertake a pilot program of research, development, demonstration, and
			 commercial applications of technologies to improve total machine or system
			 efficiency for nonroad mobile equipment including agricultural and construction
			 equipment, and shall seek opportunities to transfer relevant research findings
			 and technologies between the nonroad and on-highway equipment and vehicle
			 sectors.
				DAuthorization of
			 appropriations
				231.Authorization
			 of appropriations
					(a)In
			 generalThere are authorized
			 to be appropriated to the Secretary for United States research, development,
			 engineering, demonstration, and commercial application of vehicles and related
			 technologies, including activities authorized under subtitles B and C, such
			 sums as may be necessary for each of fiscal years 2012 through 2016.
					(b)Cost-Sharing
			 requirementThe activities carried out under this title shall be
			 subject to the cost-sharing requirements of section 988 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16352).
					IIIBattery
			 manufacturing
			301.Advanced
			 battery manufacturing assistance
				(a)In
			 generalThe Secretary shall
			 make grants for the manufacturing of advanced batteries and components, and
			 provide facility funding awards, to manufacturers of advanced battery systems
			 and vehicle batteries that are produced in the United States, including
			 manufacturers of advanced lithium ion batteries and hybrid electrical systems,
			 component manufacturers, software designers, and system design and vehicle
			 integrators.
				(b)Appointment of
			 highly qualified individuals
					(1)In
			 generalSubject to paragraphs
			 (2) through (4), notwithstanding section 3304 of title 5, United States Code,
			 and without regard to sections 3309 through 3318 of that title, the Secretary,
			 on a determination that there is a severe shortage of candidates or a critical
			 hiring need for particular positions, may from funds made available to carry
			 out this section, recruit and directly appoint highly qualified individuals
			 into the competitive service to carry out this section.
					(2)ExceptionsThe authority provided under paragraph (1)
			 shall not apply to positions in the excepted service or the Senior Executive
			 Service.
					(3)Merit
			 principlesAny action
			 authorized under paragraph (1) shall be consistent with the merit principles of
			 section 2301 of title 5, United States Code.
					(4)Public
			 noticeIn carrying out this
			 subsection, the Secretary shall comply with the public notice requirements of
			 section 3327 of title 5, United States Code.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000,000.
				IVAlternative and
			 secondary use of batteries
			401.Alternative
			 and secondary use of batteries
				(a)Alternative
			 and secondary use applications program
					(1)In
			 generalThe Secretary shall carry out a research, development,
			 and demonstration program that builds upon any work carried out under section
			 915 of the Energy Policy Act of 2005 (42 U.S.C. 16195) and—
						(A)identifies
			 possible uses of a vehicle battery after the useful life of the battery in a
			 vehicle has been exhausted;
						(B)assesses the
			 potential for markets for uses described in subparagraph (A) to develop, as
			 well as any barriers to the development of the markets;
						(C)identifies
			 the infrastructure, technology, and equipment needed to manage the charging
			 activity of the batteries used in stationary sources; and
						(D)identifies the
			 potential uses of a vehicle battery—
							(i)with the most
			 promise for market development; and
							(ii)for which
			 market development would be aided by a demonstration project.
							(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress an initial report on the
			 findings of the program described in paragraph (1), including recommendations
			 for stationary energy storage and other potential applications for batteries
			 used in plug-in electric drive vehicles.
					(b)Alternative
			 and secondary use demonstration projects
					(1)In
			 generalThe Secretary shall—
						(A)develop
			 guidelines for projects that demonstrate the alternative and secondary uses of
			 vehicle batteries; and
						(B)coordinate with
			 the Secretary of Defense to demonstrate the use of batteries to provide onsite
			 power on United States military facilities.
						(2)Publication
			 of guidelinesNot later than 30 months after the date of
			 enactment of this Act, the Secretary shall—
						(A)publish the
			 guidelines described in paragraph (1); and
						(B)solicit
			 applications for funding for demonstration projects.
						(3)Grant
			 programNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall select proposals for grant funding under this
			 section, based on an assessment of which proposals are mostly likely to
			 contribute to the development of a secondary market for batteries.
					402.Loan
			 guarantees for advanced battery purchases for use in stationary
			 applicationsSubtitle B of
			 title I of the Energy Independence and Security Act of 2007 (42 U.S.C. 17011 et
			 seq.) is amended by adding at the end the following:
				
					137.Loan
				guarantees for advanced battery purchases
						(a)DefinitionsIn
				this section:
							(1)Qualified
				automotive batteryThe term qualified automotive
				battery means a battery that—
								(A)has at least
				4 kilowatt hours of battery capacity; and
								(B)is designed
				for use in qualified plug-in electric drive motor vehicles but is purchased for
				nonautomotive applications.
								(2)Eligible
				entityThe term eligible entity means—
								(A)an original
				equipment manufacturer;
								(B)an electric
				utility;
								(C)any provider
				of range extension infrastructure; or
								(D)any other
				qualified entity, as determined by the Secretary.
								(b)Loan
				guarantees
							(1)In
				generalThe Secretary shall guarantee loans made to eligible
				entities for the aggregate purchase of not less than 200 qualified automotive
				batteries in a calendar year that have a total minimum power rating of 1
				megawatt and use advanced battery technology.
							(2)RestrictionAs
				a condition of receiving a loan guarantee under this section, an entity
				purchasing qualified automotive batteries with loan funds guaranteed under this
				section shall comply with the provisions of the Buy American Act (41 U.S.C. 10a
				et seq.).
							(c)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
						(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section
				$50,000,000.
						.
			
